DETAILED ACTION
Response to Amendment
The amendment filed 09/07/2022 has been entered.
Claims 2, 7, and 12 are cancelled. 
Claims 1, 6 and 11 are amended.
Claims 1,3-6,8-11 and 13-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez (US 2018/0074025 A1) in view of Sugiura (US 20090260422 A1) and Musiak (US 20210123038 A1).
Regarding claim 1, Estevez[Abstract; Fig 1] teaches receiving, from a non-contact ultrasonic air transducer by one or more hardware processors, a signal reflected from a plurality of vibrating parts of a machine, wherein the signal is generated by the non-contact ultrasonic air transducer placed at a distance from the machine[#101 in Fig 1 sending signal #121 to surface #110 and getting reflection #122 at receiver #102 and processor #104; Abstract; 0067 has multiple noncontact surfaces with a single scanner; 0015, 0025 has monitoring of machine];
obtaining, by the one or more hardware processors, a plurality of vibrational frequencies generated from the plurality of vibrating parts, wherein each vibrational frequency among the plurality of vibrational frequencies corresponds to a vibrating part from the plurality of vibrating parts of the machine[Fig 1; 0025-0030 has ultrasonic monitoring of machines];
analyzing, by the one or more hardware processors, each vibrational frequency from the plurality of vibrational frequencies to determine an electrical impedance of a piezoelectric element of the non-contact ultrasonic air transducer with continuous wave excitation[0021 has use of piezoelectric elements for transducers and whose properties change with vibration; 0018 and Fig 2 and 3 show a continuous wave excitation], .....;
and detecting, by the one or more hardware processors, vibrations occurred in each vibrating part from the plurality of vibrating parts based on the determined electrical impedance[0019, 0037 has vibration data of vibrating surface being extracted from reflection].
Estevez implies but does not explicitly teach ..... wherein the electrical impedance signal is determined based on a piezo resonance frequency excitation and an applied voltage to the non- contact ultrasonic air transducer[though 0021 has properties of piezoelectric materials changing with vibration meaning that impedance, vibration, frequency and voltage are related], wherein analyzing each vibrational frequency from the plurality of vibrational frequencies to determine the electrical impedance of the piezoelectric element of the non-contact ultrasonic air transducer comprises:
obtaining, the excitation voltage using piezo electric element of the non- contact ultrasonic transducer, connected to a known load resistance in series, at its resonance frequency with a sinusoidal voltage signal;
measuring, the voltage drop across the known load resistance using lock- in detection principle;
and determining, the impedance magnitude of the piezoelectric element of the non-contact ultrasonic transducer using the excitation voltage, value of the known load resistance and the value of the voltage drop across the load resistance, wherein the electrical impedance tracks varying frequencies in real-time along with amplitude ratios for multi-component vibrations...
Sugiura[Fig 12] teaches the electrical impedance signal is determined based on a piezo resonance frequency excitation and an applied voltage to the non-contact ultrasonic air transducer[0127-0131 has monitoring of resonance frequency and impedance and voltage] and 
wherein analyzing each vibrational frequency from the plurality of vibrational frequencies to determine the electrical impedance of the piezoelectric element of the non-contact ultrasonic air transducer comprises:
obtaining, the excitation voltage using piezo electric element of the non- contact ultrasonic transducer, connected to a known load resistance in series, at its resonance frequency with a sinusoidal voltage signal[Fig 12; 0127-0131 has obtaining resonance frequency];
measuring, the voltage drop across the known load resistance using lock- in detection principle[Fig 12; 0127-0131 has voltage detection];
and determining, the impedance magnitude of the piezoelectric element of the non-contact ultrasonic transducer using the excitation voltage, value of the known load resistance and the value of the voltage drop across the load resistance[Fig 12; 0127-0131 has measuring excitation voltage and impedance], …..
detecting, by the one or more hardware processors, vibrations occurred in each vibrating part from the plurality of vibrating parts based on the determined electrical impedance[0127-0131 teaches that vibrations of piezoelectrical elements change the properties such as impedance meaning vibrations can be found by measuring impedance ]
It would have been obvious to one of ordinary skill in the art to have modified the processor in Estevez with the vibration detection and impedance measurement of the piezoelectric element based on its voltage and resonance frequency based on impedance in Sugiura in order to determine the frequency of vibration encountered by the piezoelectric device. Moreover the application of the properties of piezoelectric materials would be known to a person of ordinary skill in the art.
Musiak teaches …..wherein the electrical impedance tracks varying frequencies in real-time along with amplitude ratios for multi-component vibrations [Fig 6; 0063 shows impedance with amplitude and frequency] …
It would have been obvious to one of ordinary skill in the art to have modified the processor in Estevez with the understanding that impedance is related to the frequencies and amplitude in transducers. Moreover the application of the properties of piezoelectric materials would be known to a person of ordinary skill in the art.
Regarding claim 6, Estevez[Abstract; Fig 1] teaches a memory storing instructions[0070 and 0083 has memory with instructions];
one or more communication interfaces[0032; Fig 1];
and one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to[0083 has various embodiments of hardware to implement the instructions]:
receive, from a non-contact ultrasonic air transducer, a signal reflected from a plurality of vibrating parts of a machine, wherein the signal is generated by the non-contact ultrasonic air transducer placed at a distance from the machine[#101 in Fig 1 sending signal #121 to surface #110 and getting reflection #122 at receiver #102 and processor #104; Abstract; 0067 has multiple noncontact surfaces with a single scanner; 0015, 0025 has monitoring of machine];
obtain, a plurality of vibrational frequencies generated from the plurality of vibrating parts, wherein each vibrational frequency among the plurality of vibrational frequencies corresponds to a vibrating part from the plurality of vibrating parts of the machine[Fig 1; 0025-0030 has ultrasonic monitoring of machines];
analyze, each vibrational frequency from the plurality of vibrational frequencies to determine an electrical impedance of a piezoelectric element of the non-contact ultrasonic air transducer with continuous wave excitation,[0021 has use of piezoelectric elements for transducers and whose properties change with vibration; 0018 and Fig 2 and 3 show a continuous wave excitation],.....
and detect, vibrations occurred in each vibrating part from the plurality of vibrating parts based on the determined electrical impedance[0019, 0037 has vibration data of vibrating surface being extracted from reflection].
Estevez implies but does not explicitly teach ..... wherein the electrical impedance signal is determined based on a piezo resonance frequency excitation and an applied voltage to the non- contact ultrasonic air transducer[though 0021 has properties of piezoelectric materials changing with vibration meaning that impedance, vibration, frequency and voltage are related], and wherein analyzing each vibrational frequency from the plurality of vibrational frequencies to determine the electrical impedance of the piezoelectric element of the non-contact ultrasonic air transducer comprises:
obtaining, the excitation voltage using piezo electric element of the non- contact ultrasonic transducer, connected to a known load resistance in series, at its resonance frequency with a sinusoidal voltage signal;
measuring, the voltage drop across the known load resistance using lock- in detection principle;
and determining, the impedance magnitude of the piezoelectric element of the non-contact ultrasonic transducer using the excitation voltage, value of the known load resistance and the value of the voltage drop across the load resistance, wherein the electrical impedance tracks varying frequencies in real-time along with amplitude ratios for multi-component vibrations...
Sugiura[Fig 12] teaches the electrical impedance signal is determined based on a piezo resonance frequency excitation and an applied voltage to the non-contact ultrasonic air transducer[0127-0131 has monitoring of resonance frequency and impedance and voltage] and 
wherein analyzing each vibrational frequency from the plurality of vibrational frequencies to determine the electrical impedance of the piezoelectric element of the non-contact ultrasonic air transducer comprises:
obtaining, the excitation voltage using piezo electric element of the non- contact ultrasonic transducer, connected to a known load resistance in series, at its resonance frequency with a sinusoidal voltage signal[Fig 12; 0127-0131 has obtaining resonance frequency];
measuring, the voltage drop across the known load resistance using lock- in detection principle[Fig 12; 0127-0131 has voltage detection];
and determining, the impedance magnitude of the piezoelectric element of the non-contact ultrasonic transducer using the excitation voltage, value of the known load resistance and the value of the voltage drop across the load resistance[Fig 12; 0127-0131 has measuring excitation voltage and impedance], …..
detecting, by the one or more hardware processors, vibrations occurred in each vibrating part from the plurality of vibrating parts based on the determined electrical impedance[0127-0131 teaches that vibrations of piezoelectrical elements change the properties such as impedance meaning vibrations can be found by measuring impedance ]
It would have been obvious to one of ordinary skill in the art to have modified the processor in Estevez with the vibration detection and impedance measurement of the piezoelectric element based on its voltage and resonance frequency based on impedance in Sugiura in order to determine the frequency of vibration encountered by the piezoelectric device. Moreover the application of the properties of piezoelectric materials would be known to a person of ordinary skill in the art.
Musiak teaches …..wherein the electrical impedance tracks varying frequencies in real-time along with amplitude ratios for multi-component vibrations [Fig 6; 0063 shows impedance with amplitude and frequency] …
It would have been obvious to one of ordinary skill in the art to have modified the processor in Estevez with the understanding that impedance is related to the frequencies and amplitude in transducers. Moreover the application of the properties of piezoelectric materials would be known to a person of ordinary skill in the art.
Regarding claim 11, Estevez[Abstract; Fig 1] teaches one or more non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors perform actions comprising: [0070 and 0083 has memory with instructions and has various embodiments of hardware to implement the instructions]
receiving, from a non-contact ultrasonic air transducer by one or more hardware processors, a signal reflected from a plurality of vibrating parts of a machine, wherein the signal is generated by the non-contact ultrasonic air transducer placed at a distance from the machine[#101 in Fig 1 sending signal #121 to surface #110 and getting reflection #122 at receiver #102 and processor #104; Abstract; 0067 has multiple noncontact surfaces with a single scanner; 0015, 0025 has monitoring of machine];
obtaining, by the one or more hardware processors, a plurality of vibrational frequencies generated from the plurality of vibrating parts, wherein each vibrational frequency among the plurality of vibrational frequencies corresponds to a vibrating part from the plurality of vibrating parts of the machine[Fig 1; 0025-0030 has ultrasonic monitoring of machines];
analyzing, by the one or more hardware processors, each vibrational frequency from the plurality of vibrational frequencies to determine an electrical impedance of a piezoelectric element of the non-contact ultrasonic air transducer with continuous wave excitation,[0021 has use of piezoelectric elements for transducers and whose properties change with vibration; 0018 and Fig 2 and 3 show a continuous wave excitation],.....
Estevez implies but does not explicitly teach ..... wherein the electrical impedance signal is determined based on a piezo resonance frequency excitation and an applied voltage to the non- contact ultrasonic air transducer[though 0021 has properties of piezoelectric materials changing with vibration meaning that impedance, vibration, frequency and voltage are related], and wherein analyzing each vibrational frequency from the plurality of vibrational frequencies to determine the electrical impedance of the piezoelectric element of the non-contact ultrasonic air transducer comprises:
obtaining, the excitation voltage using piezo electric element of the non- contact ultrasonic transducer, connected to a known load resistance in series, at its resonance frequency with a sinusoidal voltage signal;
measuring, the voltage drop across the known load resistance using lock- in detection principle;
and determining, the impedance magnitude of the piezoelectric element of the non-contact ultrasonic transducer using the excitation voltage, value of the known load resistance and the value of the voltage drop across the load resistance, wherein the electrical impedance tracks varying frequencies in real-time along with amplitude ratios for multi-component vibrations...
Sugiura[Fig 12] teaches the electrical impedance signal is determined based on a piezo resonance frequency excitation and an applied voltage to the non-contact ultrasonic air transducer[0127-0131 has monitoring of resonance frequency and impedance and voltage] and 
wherein analyzing each vibrational frequency from the plurality of vibrational frequencies to determine the electrical impedance of the piezoelectric element of the non-contact ultrasonic air transducer comprises:
obtaining, the excitation voltage using piezo electric element of the non- contact ultrasonic transducer, connected to a known load resistance in series, at its resonance frequency with a sinusoidal voltage signal[Fig 12; 0127-0131 has obtaining resonance frequency];
measuring, the voltage drop across the known load resistance using lock- in detection principle[Fig 12; 0127-0131 has voltage detection];
and determining, the impedance magnitude of the piezoelectric element of the non-contact ultrasonic transducer using the excitation voltage, value of the known load resistance and the value of the voltage drop across the load resistance[Fig 12; 0127-0131 has measuring excitation voltage and impedance], …..
detecting, by the one or more hardware processors, vibrations occurred in each vibrating part from the plurality of vibrating parts based on the determined electrical impedance[0127-0131 teaches that vibrations of piezoelectrical elements change the properties such as impedance meaning vibrations can be found by measuring impedance ]
It would have been obvious to one of ordinary skill in the art to have modified the processor in Estevez with the vibration detection and impedance measurement of the piezoelectric element based on its voltage and resonance frequency based on impedance in Sugiura in order to determine the frequency of vibration encountered by the piezoelectric device. Moreover the application of the properties of piezoelectric materials would be known to a person of ordinary skill in the art.
Musiak teaches …..wherein the electrical impedance tracks varying frequencies in real-time along with amplitude ratios for multi-component vibrations [Fig 6; 0063 shows impedance with amplitude and frequency] …
It would have been obvious to one of ordinary skill in the art to have modified the processor in Estevez with the understanding that impedance is related to the frequencies and amplitude in transducers. Moreover the application of the properties of piezoelectric materials would be known to a person of ordinary skill in the art.
Regarding claims 3, 8, and 13, Estevez, as modified, teaches that wherein the vibrations occurred in each vibrating part are detected based on the change occurred in the phase of electrical impedance.[Fig 2 and 0033-0034 has monitoring of phase change of received signal]
Regarding claims 4, 9, and 14, Estevez, as modified, teaches that wherein a single non- contact ultrasonic air transducer is used for capturing the plurality of vibrational frequencies and their corresponding relative amplitudes in real time for detecting vibrations from a plurality of vibrating parts of the machine based on the change occurred in the impedance signal.[0067 teaches use on multiple surfaces with a single sensor and 0019, 0021, and 0026 also teach the use of a single device]
Regarding claims 5, 10, and 15, Estevez, as modified, teaches that wherein the measured impedance signal utilizes continuous sinusoidal excitation which enables narrow band filtering to increase signal to noise ratio.[0043 and claim 2 teach filtering; Fig 2 and 0035 has sinusoidal excitation].

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645